Pannell, Judge.
The defendant was convicted of driving under the influence of intoxicating liquors and driving *215without a license. He complained solely of the overruling of his motion to suppress certain evidence. His motion to suppress was based upon the fact that a detective, who was not authorized to make traffic arrests, was driving an unmarked automobile and after leaving his automobile, while defendant was stopped at a traffic light, exhibited his badge to the defendant, who without saying anything drove on to a filling station and stopped, at which point the detective called a uniformed police officer who made an arrest. There was no contention on the part of the defendant that he was ignorant of the identity of the officer or that any act on his part was caused by his ignorance of the identity. Under these circumstances, the arrest was valid and the evidence admissible. See Ross v. City of Lilburn, 114 Ga. App. 428 (2) (151 SE2d 490); Section 107A of the Act of 1953 (Ga. L. 1953, Nov. Sess., pp. 556, 605; Code Ann. §68-1707). There was no error in overruling the motion to suppress.
Submitted April 7, 1972—
Decided May 4, 1972.
Gower & McGuigan, John McGuigan, for appellant.
W. Paul Walker, Solicitor, Robert A. Harris, for appellee.

Judgment affirmed.


Hall, P. J., and Quillian, J., concur.